Citation Nr: 0032498	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-08 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic ear 
infections.

3.  Entitlement to service connection for a pulmonary 
disorder, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for residuals of a 
snake bite to the left hand.

5.  Entitlement to service connection for a recurrent skin 
disorder, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  During the course of this claim, the veteran 
relocated, and the appeal has continued from the RO in St. 
Louis, Missouri.  The veteran, who had active service from 
June 1966 to February 1968, appealed that decision.


REMAND

As an initial procedural matter, the veteran stated in May 
1997 correspondence that he sought a hearing before an RO 
hearing officer on his claim.  He declined a Board hearing in 
a VA Form 9 dated April 1998.  However, a reading of that VA 
form does not reflect that an alternative choice of an RO 
hearing was offered; the form is not clear as to the various 
types of hearing that are available to veterans generally.  
Looking at the veteran's correspondence in conjunction with 
the VA Form 9, it does not appear that the veteran withdrew 
his hearing request for a hearing before an RO hearing 
officer.  

Turning to more substantive matters, on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claims in light of the 
new Act, and concludes that the new notification requirements 
have been completed.  In August 1996 correspondence, the RO 
asked the veteran for information that would reflect ongoing, 
post-service treatment for the disorders for which he is now 
seeking service connection.  In a VA Form 119, Report of 
Contact, dated in May 1997, the RO noted that it contacted 
the veteran via telephone, in response to earlier 
correspondence from him.  The RO informed him that a major 
impediment to his claims was a dearth of ongoing treatment 
since service for the disorders for which he is now seeking 
service connection.  In response, the RO received lay 
statements in May and June 1997 in support of his claims.  
The actions by the RO, along with the veteran's response, 
reflect substantial compliance with the notice requirements 
of the Act. 

The RO has provided the veteran with a multi-part VA 
examination, in November 1998.  This too is in compliance 
with the Act's requirements in developing claims.  However, 
the Board finds that further medical information is required 
before an informed decision can be made as to the veteran's 
claims for service connection for a chronic skin disorder, 
residuals of a snake bite, and a psychiatric disorder.  In 
this respect, a possible nexus between the veteran's current 
skin disorder, described as herpes simplex of the buttock, 
and the veteran's service should be ruled in or out.  
Likewise, the Board notes that the veteran was bitten in 
October 1967 by what was apparently a sea snake.  He has 
asserted that he now has some stiffness and pain in the area 
that was bitten.  While he was given a neurological component 
at the time of the November 1998 examination, the Board finds 
that further examination may be useful in adjudicating this 
claim.

Finally, the veteran's claim for service connection for a 
psychiatric disorder is based in large part on stressors that 
occurred during his service in Vietnam.  Implicitly, the 
veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); see also, Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
personnel records may be useful in adjudicating this claim, 
which have not been obtained.  In addition, the Board notes 
that the psychiatric component worksheet of the November 1998 
examination specifically excluded its use for an initial PTSD 
examination.  The Board finds that another psychiatric 
examination, specifically tailored for initial PTSD claims, 
may be useful.

In light of the above, the veteran's claims are REMANDED for 
the following:


1.  The veteran should be afforded a 
comprehensive dermatological examination 
for the purpose of determining the 
etiology, manifestations, severity and 
location of any and all skin disorder(s) 
that may be present.  Any and all tests 
deemed necessary by the examiner should 
be conducted.  The examiner is also 
requested to offer an opinion as to 
whether any currently diagnosed skin 
disorder, if present, is related to the 
veteran's service or any incident 
thereof, including possible exposure to 
herbicides.  The rationale for each 
opinion expressed should be set forth.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), the 
claims file must be made available for 
review.

2.  The veteran should be afforded a 
comprehensive neurological examination 
for the purpose of determining whether 
the veteran suffers from any current 
neurological disorders as a result of his 
in-service snake bite.  Any and all tests 
deemed necessary by the examiner should 
be conducted.  The rationale for each 
opinion expressed should be set forth.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available for review.

3.  The RO is requested to ask the 
veteran to provide a stressor statement, 
containing all in-service events the 
veteran now asserts has led to a current 
psychiatric disorder.  The veteran is 
reminded that the duty to assist is by no 
means a one-way street, and his 
obligation to provide certain facts is 
not an impossible or onerous task.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The RO is also requested to 
obtain the veteran's service personnel 
records from the National Personnel 
Records Center in St. Louis.  Based upon 
information contained in these records 
and the veteran's statements, the RO is 
requested to perform any other 
development, including contacting the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, if deemed necessary.

4.  The veteran should thereafter be 
afforded a psychiatric examination to 
ascertain the nature, severity and 
manifestations of all psychiatric 
disorders which may be present.  The 
primary purpose of this examination is to 
determine whether the veteran satisfies 
the diagnostic criteria contained in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (4th ed.) for a 
diagnosis of PTSD.  The examiner is 
reminded that only corroborated stressors 
can be used to arrive at a PTSD diagnosis 
for VA compensation purposes.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, but should 
include appropriate psychological studies 
with applicable subscales.  Since it is 
important "that each disability be viewed 
in relation to its history [,]" 38 C.F.R. 
§ 4.1, the veteran's claims file must be 
made available to the examiner for 
review.

5.  The RO is requested to clarify 
whether the veteran is seeking a hearing 
on the issues on appeal.  If a hearing is 
requested, the RO is requested to 
schedule the veteran for the appropriate 
hearing.  If the veteran does not desire 
a hearing, the RO should clearly document 
the claims file accordingly.

6.  When the development requested has 
been completed, the case should again be 
reviewed and adjudicated by the RO on the 
basis of the additional evidence.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the veteran and his 
representative should be afforded the 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

